Citation Nr: 0518148	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-04 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to increased evaluation in excess of 40 percent 
for levorotational scoliosis of the lumbar spine, with 
thoracic dextroscoliosis with spondylosis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

Appellant had active military service from December 1995 to 
December 1999, and from February 2003 to November 2003.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) that 
assigned a 10 percent rating for thoracic dextroscoliosis 
with minimal spondylosis, and a 10 percent rating for 
levorotational scoliosis of the lumbar spine.

In January 2005, during the pendancy of this appeal, the 
Appeals Management Center (AMC) issued a rating decision that 
combined the two disabilities into the single disability 
reflected in the title page (combined rating 20 percent).  In 
April 2005, AMC issued a rating decision that granted an 
increased rating of 40 percent.  
The title page therefore reflects the issue currently before 
the Board for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded the case to the Appeals Management Center 
(AMC) for further development in February 2004.  That remand 
noted that appellant's accredited service representative was 
the North Carolina Division of Veterans Affairs.  During 
subsequent development of the claim, AMC has treated the 
Disabled American Veterans (DAV) as appellant's accredited 
service representative, and DAV responded by submitting 
Statements of Accredited Representative in Appealed Case (in 
lieu of VA Form 646) in March 2005 and April 2005.


A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent, or other person 
properly designated to represent 
the appellant.  38 C.F.R. § 20.601 (2004).  In order to 
designate a recognized organization as his or her 
representative, an appellant must execute a VA 
Form 21-22, "Appointment of Veterans Service Organization as 
Claimant's Representative."  A properly filed designation 
made prior to appeal will continue 
to be honored, unless it has been revoked by appellant or 
unless the representative has properly withdrawn.  38 C.F.R. 
§ 20.602 (2004).  In this case, there is a VA Form 21-22 in 
the C-file dated October 23, 2000, and it appoints the North 
Carolina Division of Veterans Affairs to be appellant's 
service representative.  There is nothing in the file that 
revokes that appointment or shows that the agency has 
properly withdrawn.

There are marginal notes in the C-file stating that DAV 
became appellant's service representative in November 2003.  
However, revocation of a representative's authority to act 
must be in writing.  38 C.F.R. § 20.607 (2004).  There being 
no writing revoking the authority of the North Carolina 
Division of Veterans Affairs to act as appellant's sole 
representative before VA, and no writing appointing DAV to 
represent appellant, the Board cannot recognize any agency 
other than the North Carolina Division of Veterans Affairs as 
appellant's representative at this point. 

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact appellant to 
confirm which agency, if any, appellant 
wants to have as his service 
representative in this case.  If 
appellant indicates that the North 
Carolina Division of Veterans Affairs 
is still his chosen representative, the 
file should be forwarded to that agency 
for review and preparation of a VA Form 
646.  If appellant indicates that any 
agency other than the North Carolina 
Division of Veterans Affairs is now his 
chosen representative, RO should obtain 
a power of attorney from appellant so 
stating, and afterward forward the file 
to that agency for review of the claim 
and preparation of a VA Form 646.

2.  After appellant's service 
representative has reviewed the file 
and submitted a VA Form 646 or its 
equivalent, the file should be returned 
to the Board for appellate review of 
the claim.

No action is required of the appellant until he is notified.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




